DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US 2004/0155494).  Regarding claims 1, 8, 10, Mizuno teaches a seating assembly for a vehicle (1), comprising: a base (13) slidably coupled to the vehicle (via slide rail 14 – see Figure 2 and paragraph [0060]); a storage compartment (51) defined by the base (see Figure 1 and paragraph [0047]); a seat (12) pivotably coupled to the base and operable to pivot about a first pivot axis that is proximate to a seating assembly-forward end of the seat from a first seat position to a second seat position (see Figures 1-2); and a seatback (11) pivotably coupled to the seat and operable to pivot about a second pivot axis that is proximate to a seating assembly-rearward end of the seat from a first seatback position  by the base (see Figures 7A-7C).

Regarding claim 2, Mizuno further teaches wherein the seatback generally moves with the seat as the seat moves between the first and second seat positions (the examiner notes that the seat (12) and the seatback (11) are both attached to base (13) and therefore when the base moves the seat and seatback move with one another).

Regarding claim 3, Mizuno further teaches wherein the seatback (11) comprises: a front side (top of seat); and a rear side (bottom seat), wherein the front side generally faces a seating assembly-forward direction when the seat is in the first seat position and the seatback is in the second seatback position (see Figure 1).

Regarding claim 7, Mizuno further teaches a first handle coupled to a seating assembly-forward portion of the base (the front edge of cushion 12 can be considered a handle since a user can grip it and manipulate the seat); and a second handle (39) coupled to a seating assembly-rearward portion of the base (see Figure 1).

Regarding claim 9, Mizuno further teaches wherein a direction of pivoting movement of the seat as the seat pivots from the first seat position to the second seat position (up and open to down and closed – therefore the direction of pivot is towards the back of the vehicle) is generally opposite of a direction of pivoting of the seatback as the seatback pivots from the first seatback position to the 

Regarding claim 11, Mizuno further teaches wherein the seat (12) is operable to pivot about a first pivot axis that is proximate to a seating assembly-forward end of the seat from the first seat position to the second seat position (see Figure 2).

Regarding claim 12, Mizuno further teaches wherein the seatback (11) is operable to pivot about a second pivot axis (see axis on 13) that is proximate to a seating assembly-rearward end of the seat from the first seatback position to the second seatback position (see Figure 2).

Regarding claim 13, Mizuno further teaches wherein the seatback generally moves with the seat as the seat moves between the first and second seat positions (the examiner notes that the seat (12) and the seatback (11) are both attached to base (13) and therefore when the base moves the seat and seatback move with one another).

Regarding claim 14, Mizuno further teaches wherein the seatback (11) comprises: a front side (top of seat); and a rear side (bottom seat), wherein the front side generally faces a seating assembly-forward direction when the seat is in the first seat position and the seatback is in the second seatback position (see Figure 1).

Regarding claim 18, Mizuno further teaches a first handle coupled to a seating assembly-forward portion of the base (the front edge of cushion 12 can be considered a handle since a user can grip it and 

Regarding claim 19, Mizuno further teaches wherein a bottom of the storage compartment is disposed vehicle-upward of a floor of the vehicle (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 4-6, 15-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2004/0155494) in view of Toldeo et al. (US 10583787).  Regarding claims 4-6, 15-17, 20, it is described above what is disclosed by Mizuno; however, the reference does not distinctly disclose wherein the rear side of the seatback comprises: an electrical connectivity feature configured to be electrically coupled with a portable electronic device in contact with the electrical connectivity feature; or wherein the portable electronic device is configured to receive a wireless power transfer from the electrical connectivity feature of the rear side of the seatback while in contact with the electrical connectivity feature; or wherein contact between the electrical connectivity feature and the portable electronic device connects the portable electronic device with an information communication system of the vehicle.
	Toldeo, in a similar field of endeavor, teaches a seatback having an electrical connectivity feature (32) configured to be electrically coupled with a portable electronic device in contact with the electrical connectivity feature (see Figure 5 and column 4, line 35 – column 5, line 8); and wherein the portable electronic device is configured to receive a wireless power transfer from the electrical connectivity feature of the rear side of the seatback while in contact with the electrical connectivity feature (see column 6, line 32 – column 7, line 4); and wherein contact between the electrical connectivity feature and the portable electronic device connects the portable electronic device with an information communication system of the vehicle (see column 6, line 32 – column 7, line 4; “Bluetooth connectivity”).
	It would have been obvious to one having ordinary skill in the art to modify the seatback of Mizuno to include the electrical connectivity structure of Toledo to provide entertainment for a user within the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636